Exhibit 10.23

Zimmer Biomet Holdings, Inc.

STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK UNIT AWARD GRANTED TO

AWARD RECIPIENT:

NUMBER OF RESTRICTED STOCK UNITS:

AWARD DATE:

 

 

ZIMMER BIOMET HOLDINGS, INC.

STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK UNIT AWARD

 

  1. RESTRICTED STOCK UNIT AWARD

Under Section 6 of the Zimmer Biomet Holdings, Inc. Stock Plan for Non-Employee
Directors (the “Plan”), the Board of Directors (the “Board”) of Zimmer Biomet
Holdings, Inc. (the “Company”) has granted to the Award Recipient on the Award
Date the award of restricted stock units set forth above (the “Award”). Each
restricted stock unit shall entitle the Award Recipient to receive a share of
the Company’s common stock, par value $0.01 per share (“Common Stock”), subject
to the terms, conditions, and restrictions set forth in this agreement. Except
as may be required by law, the Award Recipient is not required to make any
payment or provide any additional consideration for the Award other than the
rendering of future services as an Eligible Director (as defined in the Plan).

 

  2. GENERAL

(a) The restricted stock units shall be vested as of the Award Date set forth
above, but shall be deferred until the later of (i) three years from the Award
Date or (ii) the first date on which the Award Recipient ceases to provide
services to the Company as a director.

(b) The Award Recipient shall not have any of the rights of a stockholder of the
Company, including the right to vote or receive dividends and other
distributions with respect to the shares of Common Stock covered by this Award,
until the shares of Common Stock have been issued and delivered.

 

  3. ISSUANCE AND DELIVERY OF SHARES

(a) As soon as practicable following the satisfaction of the condition set forth
in Section 2(a) and subject to subsection (b) hereof, the Company shall issue
and deliver the shares of Common Stock covered by this Award to the Award
Recipient.

(b) The Company shall not be required to issue or deliver any certificate or
certificates for shares of the Common Stock earned pursuant to this Award prior
to (i) the admission of such shares to listing on any stock exchange on which
the stock may then be listed, (ii) the completion of any registration or other
qualification of such shares under any state or federal law or rulings or
regulations of any governmental regulatory body, and (iii) the obtaining of any
consent or approval or other clearance from any governmental agency, which the
Company shall, in its sole discretion, determine to be necessary or advisable.

 

  4. CHANGES IN CAPITALIZATION

If prior to the issuance of the shares of Common Stock covered by this Award,
any change occurs in the outstanding Common Stock by reason of stock dividends,
recapitalization, mergers, consolidations, stock splits, combinations or
exchanges of shares and the like, the number and class of shares of Common Stock
subject to this Award shall be appropriately adjusted by the Board, whose
determination shall be conclusive. If as a result of any adjustment under this
paragraph any Award Recipient should become entitled to a fractional share of
stock, the Award Recipient shall have the right only to the adjusted number of
full shares and no payment or other adjustment will be made with respect to the
fractional share so disregarded.



--------------------------------------------------------------------------------

  5. NOTICE

Until the Award Recipient is advised otherwise, all notices and other
correspondence with respect to this Award will be effective upon receipt at the
following address:

Board of Directors

Zimmer Biomet Holdings, Inc.

345 East Main Street

Post Office Box 708

Warsaw, Indiana 46581-0708

 

  6. NO ADDITIONAL RIGHTS

Except as explicitly provided in this agreement, this agreement will not confer
any rights upon the Award Recipient, including any right with respect to
continuation of service as a director, reelection to the Board or any right to
future awards under the Plan.

 

  7. CONSTRUCTION AND INTERPRETATION

The Board shall have full authority and discretion, subject only to the express
terms of the Plan, to decide all matters relating to the administration and
interpretation of the Plan and this agreement and all such Board determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this agreement are
subject in all respects to the terms and conditions of the Plan, as amended from
time to time, which shall be controlling. This agreement contains the entire
understanding of the parties and may not be modified or amended except in
writing duly signed by the parties; provided, however, that the Company reserves
the right to modify the terms of this Award to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, to the extent applicable. The waiver
of, or failure to enforce, any provision of this agreement or the Plan by the
Company will not constitute a waiver by the Company of the same provision or
right at any other time or a waiver of any other provision or right. The various
provisions of this agreement are severable and any determination of invalidity
or unenforceability of any provision shall have no effect on the remaining
provisions. This agreement will be binding upon and inure to the benefit of the
successors, assigns, and heirs of the respective parties. The validity and
construction of this agreement shall be governed by the laws of the State of
Indiana.

 

ZIMMER BIOMET HOLDINGS, INC.

LOGO [g112646gp_001.jpg]

Chad F. Phipps

Senior Vice President, General Counsel and Secretary

 

2